Citation Nr: 0720957	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-06 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to February 
1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 rating decision of the RO in Winston-
Salem, North Carolina.  In pertinent part, that decision 
granted the veteran's claim for entitlement to service 
connection for bilateral hearing loss and assigned an initial 
noncompensable (i.e., 0 percent) rating effective June 3, 
2003.  The veteran has appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1998) (when 
a veteran appeals her initial rating, VA must consider 
whether she is entitled to a "staged" rating to compensate 
her for times since the effective date of her award when her 
disability may have been more severe than at others).

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran was afforded a VA audiological examination in 
August 2003 but has subsequently alleged that his hearing 
loss continues to worsen.  See Appeal to Board of Veterans' 
Appeals (VA Form 9) dated February 2005.  In support of his 
claim, he submitted the report of a January 2005 audiological 
examination performed by his private physician.  The report 
noted that the veteran's bilateral hearing had become 
slightly worse compared to a previous examination conducted 
by the private physician in June 2003 - less than one month 
before the VA examination.  However, the report does not 
provide the objective clinical findings necessary to properly 
evaluate the current severity of his bilateral hearing loss 
under the Schedule for Rating Disabilities (Rating Schedule).  
See 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 
(2006).  The lack of these clinical findings makes it unclear 
whether his hearing loss has worsened since the August 2003 
VA examination and, if so, the degree to which his hearing 
loss worsened.  See Fenderson, 12 Vet. App. 119 (when the 
veteran appeals the initial rating assigned for his 
disability, just after establishing his entitlement to 
service connection for it, VA must consider his claim in this 
context, which includes determining whether he is entitled to 
a "staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the pendency of his appeal).

In order to determine whether the veteran's hearing is, 
indeed, worse than when last examined by VA in August 2003, 
he should be afforded another VA audiological examination to 
reassess the severity of his bilateral hearing loss under the 
applicable standards.  See 38 U.S.C.A. § 5103A(d)(1); 38 
C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  See also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (where appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled him for 
another examination); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).

Additionally, the Board notes that during the pendency of 
this appeal, on March 3, 2006, the Court of Appeals for 
Veterans' Claims issued a decision in the appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which addressed 
the provisions of the Veterans Claims Assistance Act (VCAA) 
in situations where, as here, the veteran has filed a claim 
for a higher rating for an already service-connected 
disability.  According to the Dingess holding, the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim - including not only the downstream 
degree of disability element, but also the effective date of 
the disability.

The veteran thus far has been sufficiently apprised of the 
procedures for obtaining evidence relevant to his claim, 
through the issuance of a January 2004 VCAA notice letter 
that explained the general requirements to substantiate it, 
and also set forth an explanation as to the mutual obligation 
between VA and himself to obtain additional supporting 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  However, he has not yet received notice of 
the downstream disability rating and effective date elements 
of his claim in accordance with the holding in Dingess.  He 
should be provided a supplemental notice letter that includes 
a discussion of these elements.

Accordingly, the case is REMANDED for the following action:

1.  Prior to any further adjudication of 
the claim for a compensable rating for 
bilateral hearing loss, send the veteran 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and all other 
applicable legal precedent.  This 
additional letter, consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), must include an explanation of 
the information or evidence needed to 
establish a disability rating and 
effective date for the veteran's claim, 
as recently outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

2.  Schedule the veteran for an 
audiogram and Maryland CNC speech 
recognition test to determine the 
current severity of his bilateral 
hearing loss.  His VA claims file, 
including a copy of this remand, must 
be made available to the designated 
examiner for a review of the pertinent 
medical history.  The examiner should 
indicate whether he or she has reviewed 
the claims file.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
performed.  The examiner is also 
requested to specifically indicate 
whether the veteran's bilateral hearing 
loss has worsened since his August 2003 
VA examination, if so, to what extent.  
The examiner should report complaints 
and clinical findings in detail, 
including pure-tone threshold averages 
and speech discrimination scores, and 
the basis for the examiner's opinion 
should be fully explained.

3.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
the claim is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case.  Give them an opportunity 
to respond before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeal is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

